                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARTIN SCHNEIDER, et al.,                           Case No. 16-cv-02200-HSG
                                   8                     Plaintiffs,                         ORDER DIRECTING
                                                                                             SUPPLEMENTAL BRIEFING
                                   9              v.
                                                                                             Re: Dkt. No. 205
                                  10     CHIPOTLE MEXICAN GRILL, INC.,
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           Pending before the Court is Plaintiffs’ unopposed motion for preliminary approval of class
                                  14   action settlement. Dkt. No. 205. The Court directs Plaintiffs to submit supplemental briefing by
                                  15   January 20, 2020 on two issues described below.
                                  16           First, Plaintiffs assert that they are seeking certification of the settlement class under Rule
                                  17   23(b)(2) and Rule 23(b)(c). Dkt. No. 205 at 8. However, the Settlement Agreement only
                                  18   contemplates certification under Rule 23(b)(3). Dkt. No. 205-2 (“SA”) § III.A. Nor does the
                                  19   Settlement Agreement provide for injunctive or declaratory relief. See Fed. R. Civ. P. 23(b)(2).
                                  20   Accordingly, the Court directs Plaintiffs to clarify the basis under which they are seeking
                                  21   certification.
                                  22           Second, in light of the Ninth Circuit’s recent decision in Roes, 1-2 v. SFBSC Mgmt., LLC,
                                  23   944 F.3d 1035 (9th Cir. 2019), Plaintiffs are directed to provide more detail regarding the notice
                                  24   plan, specifically the digital media campaign. For example, while the Settlement Administrator
                                  25   states that the “internet banner notice … will be implemented using a 60-day desktop and mobile
                                  26   campaign,” there is no specificity as to where the banner will be placed. See Dkt. No. 205-12 at
                                  27   ¶¶ 18–21. Plaintiffs should explain what websites, social media platforms, or relevant online
                                  28   messaging boards will be used to disseminate information about the settlement, and how those
                                   1   platforms will be “‘reasonably calculated, under all the circumstances,’ to apprise all class

                                   2   members of the proposed settlement.” See Roes, 944 F.3d at 1047 (citation omitted). In other

                                   3   words, Plaintiffs should provide sufficient detail about the proposed notice process to allow the

                                   4   Court to analyze whether the plan satisfies the concerns articulated in in Roes. See Roes, 944 F.3d

                                   5   at 1045–48.

                                   6

                                   7          IT IS SO ORDERED.

                                   8   Dated: 1/13/2020

                                   9                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  10                                                    United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
